                     Case 1:20-cv-03010-APM Document 46 Filed 11/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


             United States of America, et al.,                    )
                             Plaintiff                            )
                                v.                                )      Case No.   1:20-cv-03010-APM
                          Google LLC                              )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Apple Inc.                                                                                                         .


Date:          11/20/2020                                                               /s/ Steven C. Sunshine
                                                                                           Attorney’s signature


                                                                               Steven C. Sunshine (D.C. Bar # 450078)
                                                                                       Printed name and bar number
                                                                             Skadden, Arps, Slate, Meagher & Flom LLP
                                                                                  1440 New York Avenue, N.W.
                                                                                     Washington, D.C. 20005

                                                                                                 Address

                                                                                    steven.sunshine@skadden.com
                                                                                             E-mail address

                                                                                            (202) 371-7860
                                                                                            Telephone number

                                                                                            (202) 661-0560
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
